DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant argues in the response filed 04/14/2022 that the claim amendments with respect to the order of the apertures would overcome the drawing objection and 112 rejection. The drawing objection and 112 rejection have been withdrawn. 
The applicant further argues that the unique manner in which the apertures are made to occur along the suture makes the subject matter of the present applicant distinct from U.S. Patent 10,729,430, U.S. Patent 10,687,803, and U.S. Patent 10,695,052 and the Double Patenting Rejections should be withdrawn. However reference patents U.S. Patent 10,729,430, U.S. Patent 10,687,803, and U.S. Patent 10,695,052 are all directed to a suture construct with four separate apertures, a first end entering/exiting first/fourth apertures through a first longitudinal passage, a second end entering/exiting a second/third aperture through a second longitudinal passage respectively, where the first longitudinal passage is longitudinally spaced and separate from the second longitudinal passage respectively (see rejections below). Therefore there is only a finite options of how the apertures can be spaced with respect to the claims of reference patent. If the claimed limitations would not be able to inherently read on the claimed order, the finite options would have been obvious to one ordinary skill in the art at the time of the invention to try that will create a suture construct where the first aperture precedes the third and fourth aperture, and the fourth and third aperture precede the second aperture. The Double Patent rejections with respect to U.S. Patent 10,729,430, U.S. Patent 10,687,803, and U.S. Patent 10,695,052 are all maintained below. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-19 of U.S. Patent No. 10,729,430. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims a bone fixation assembly (claim 9), comprising: an adjustable suture construct that includes a suture with a first free end and a second free end (claim 9), the suture further comprising a first aperture, a fourth aperture, a third aperture, and a second aperture (claim 9) which are all separate apertures in the suture occurring along the suture (claim 9) such that, in a direction from the first free end to the second free end, the first aperture precedes the third aperture and the fourth aperture, and the fourth aperture and the third aperture precede the second aperture (claims 11, 12, the longitudinal passages are separate and longitudinally spaced, and the apertures are all separate, therefore the first aperture can precede the third and fourth apertures, and the third and fourth apertures can precede the second), wherein the first free end extends into the suture through the first aperture, longitudinally within the suture between the first aperture and the fourth aperture, and out of the suture through the fourth aperture to form a first adjustable loop (claim 9), and wherein the second free end extends into the suture through the second aperture, longitudinally within the suture between the second aperture and the third aperture, and out of the suture through the third aperture to form a second adjustable loop (claim 9), wherein, with the first adjustable loop and the second adjustable loop formed, the first free end can be pulled to decrease a size of the first adjustable loop (claim 9) and the second free end can be pulled to decrease a size of the second adjustable loop (Claim 9), and a bone fixation member (claim 9) coupled to the adjustable suture construct. If it would not be inherent that based on the fact the first end enters the first aperture, extends through the first longitudinal passage and exits the fourth aperture, the second end enters the second aperture, extends through the second longitudinal passage and exits the third aperture, where the apertures and longitudinally passages are all separate and the longitudinal passages are longitudinally spaced, that the aperture spacing of the reference patent claims would be able to read on the claimed spacing, it would have been obvious to one of ordinary skill in the art for the first aperture to precede the third and fourth apertures, and the third and fourth apertures to precede the second aperture since there are only a finite number of options that the apertures of the claimed reference patent can be spaced based on the claim limitation that will able to read on the claimed order in the present claims. The spacing options will allow for two adjustable loops and there is no apparent nonobvious function that the specific spacing of the preset claims will enable for the loops that the reference patent would not. One of ordinary skill in the art would be able to try a finite number of ways for the spacing that will encompass the scope of the reference patents which will be able to read on the claim limitations. 
Claims 19-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-22 of U.S. Patent No. 10,687,803. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims a bone fixation assembly (claim 16), comprising: an adjustable suture construct that includes a suture with a first free end and a second free end (Claim 16), the suture further comprising a first aperture, a fourth aperture, a third aperture, and a second aperture (claim 16) which are all separate apertures in the suture occurring  along the suture (claim 16), such that, in a direction from the first free end to the second free end, the first aperture precedes the fourth aperture and the third aperture, the fourth aperture and the third aperture precede the second aperture (claim 17, 18, the longitudinal passages are separate and longitudinally spaced, and the apertures are all separate, therefore the first aperture can precede the third and fourth apertures, and the third and fourth apertures can precede the second), wherein the first free end extends into the suture through the first aperture, longitudinally within the suture between the first aperture and the fourth aperture, and out of the suture through the fourth aperture to form a first adjustable loop (claim 16), and wherein the second free end extends into the suture through the second aperture, longitudinally within the suture between the second aperture and the third aperture, and out of the suture through the third aperture to form a second adjustable loop (claim 16), wherein, with the first adjustable loop and the second adjustable loop formed, the first free end can be pulled to decrease a size of the first adjustable loop (claim 16) and the second free end can be pulled to decrease a size of the second adjustable loop (Claim 16), and a bone fixation member (claim 16, deformable tube) coupled to the adjustable suture construct. If it would not be inherent that based on the fact the first end enters the first aperture, extends through the first longitudinal passage and exits the fourth aperture, the second end enters the second aperture, extends through the second longitudinal passage and exits the third aperture, where the apertures and longitudinally passages are all separate and the longitudinal passages are longitudinally spaced, that the aperture spacing of the reference patent claims would be able to read on the claimed spacing, it would have been obvious to one of ordinary skill in the art for the first aperture to precede the third and fourth apertures, and the third and fourth apertures to precede the second aperture since there are only a finite number of options that the apertures of the claimed reference patent can be spaced based on the claim limitation that will able to read on the claimed order in the present claims. The spacing options will allow for two adjustable loops and there is no apparent nonobvious function that the specific spacing of the preset claims will enable for the loops that the reference patent would not. One of ordinary skill in the art would be able to try a finite number of ways for the spacing that will encompass the scope of the reference patents which will be able to read on the claim limitations.
Claims 26-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 16-25 of U.S. Patent No. 10,695,052. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims a method of constructing an adjustable suture construct (Claim 1, 16) comprising: passing a first free end of a suture (claim 1, 16): (i) into the suture through a first aperture in the suture (claim 1, 16); (ii) longitudinally within the suture between the first aperture and a fourth aperture in the suture (claim 1, 16); and (iii) out of the suture through the fourth aperture to form a first adjustable loop (claim 1, 16); and passing a second free end of the suture (claim 1, 16): (i) into the suture through a second aperture in the suture (claim 1, 16); (ii) longitudinally within the suture between the second aperture and a third aperture in the suture (claim 1, 16), and (iii) out of the suture through the third aperture to form a second adjustable loop (claim 1, 16), wherein the first aperture, the fourth aperture, the third aperture, and the second aperture are all separate apertures in the suture occurring along the suture (claim 1, 16) such that, in a direction from the first free end to the second free end, the first aperture precedes the third aperture and the fourth aperture, and the fourth aperture and the third aperture precede the second aperture (claim 8 and 9 claim states that the passages are separate and longitudinally spaced, claim 19 states the aperture as longitudinally spaced and therefore, based on the claimed path of the end, the spacing of the aperture of claim 19 can read on the order of the aperture), and wherein, with the first adjustable loop and the second adjustable loop formed, the first free end can be pulled to decrease a size of the first adjustable loop and the second free end can be pulled to decrease a size of the second adjustable loop (claim 1, 16). If it would not be inherent that based on the fact the first end enters the first aperture, extends through the first longitudinal passage and exits the fourth aperture, the second end enters the second aperture, extends through the second longitudinal passage and exits the third aperture, where the apertures and longitudinally passages are all separate and the longitudinal passages are longitudinally spaced, that the aperture spacing of the reference patent claims would be able to read on the claimed spacing, it would have been obvious to one of ordinary skill in the art for the first aperture to precede the third and fourth apertures, and the third and fourth apertures to precede the second aperture since there are only a finite number of options that the apertures of the claimed reference patent can be spaced based on the claim limitation that will able to read on the claimed order in the present claims. The spacing options will allow for two adjustable loops and there is no apparent nonobvious function that the specific spacing of the preset claims will enable for the loops that the reference patent would not. One of ordinary skill in the art would be able to try a finite number of ways for the spacing that will encompass the scope of the reference patents which will be able to read on the claim limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771